Simmons, C. J.
After conviction under a charge of carrying concealed weapons, Wash Hall moved for a new trial. The motion was overruled, and the movant excepted. In this court the case was submitted on briefs, without further argument. The sole question discussed or referred to in the brief for the plaintiff in error, or in that for the State, was whether certain evidence was admissible. An examination of the record shows that there is no exception save to the judgment refusing a new trial, and that the motion for a new trial was based upon the grounds that the verdict was “contrary to law,” “-contrary .to the evidence,” “against the weight of the evidence and without evidence to support it.” The motion contained no other grounds. Such a record does not bring to the consideration of the court any question as to the admissibility of any of the evidence or as to any-ruling • thereon which may have been made'in the court below. Under the record, the only question before this court is as to the sufficiency of.the evidence to sustain the verdict; and under the evidence set out in the record, this is not a doubtful question. The evidence was of such character as, whether properly admissible or not, to fully authorize the verdict of guilty.

Judgment affirmed.


All the Justices concur.